Citation Nr: 1712640	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  12-07 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran served on active duty from November 1967 to July 1969.  

This current matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Reno, Nevada Department of Veterans Affairs (VA) Regional Office (RO).  In January 2015 the Board remanded the issue on appeal.  However, further development remains necessary, and the appeal is thus REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board finds that this case must be remanded for further development.  The Board regrets the delay associated with this remand, especially considering that this matter was the subject of a previous remand.  However, another remand is necessary for the following reasons to ensure that the Veteran is accorded full compliance with the statutory duty to assist.

First, the Board notes that the latest VA PTSD examination was conducted in December 2012.  Although the Veteran has not specifically asserted that his service-connected PTSD has increased in severity since that last examination, he continues to contend that he is entitled to a higher rating of 100 percent for PTSD.  See brief from the Veteran's representative dated in February 2017.  The findings provided by the December 2012 VA examination are well over four years old, and, as such, are stale.  Consequently, the Board finds that a more current examination is necessary.  Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377 (1994) (determining that the Board should have ordered a contemporaneous examination of the Veteran because a 23-month-old examination was too remote in time to adequately support the decision in an appeal for an increased rating).  
Second, the findings from the December 2012 VA examination show some inconsistencies with the contemporaneous VA treatment records.  On the December 2012 VA examination, the examiner assigned a GAF score of 48.  However, VA treatment records during the appeal period on multiple occasions show the Veteran's GAF score ranged from 35 to 40.  See, e.g., VA treatment records dated in November 2010, March 2011, April 2011, September 2011, November 2011, March 2012, April 2012, May 2012, and June 2012.  In the instant case the Fourth Edition Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) are applicable as the Veteran's claim was pending before the Board prior to August 4, 2014.  (The Veteran perfected his appeal in March 2012, and it was certified to the Board in August 2013.)  See 80 Fed. Reg. 14308 (March 19, 2015).

Under the DSM-IV criteria, one factor for consideration is the Global Assessment Functioning (GAF) score, which is based on a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association 's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.), p.32.).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  GAF score ranging from 31 to 40 reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  Thus as the evidence shows discrepancies in GAF scores, the VA examiner who conducts the new examination should address the conflicting findings.

Lastly, the Veteran's most recent VA treatment records are dated in April 2015.  Prior to obtaining any opinion, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  With the Veteran's assistance obtain copies of any pertinent records, including VA treatment records from April 2015 to the present, and add them to the claims file.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. Afterwards, schedule the Veteran for a VA psychiatric examination to determine the current severity of his service-connected PTSD.  Upon examination, the claims folder must be made available to the examiner.  The examiner should identify all current manifestations of this service-connected disorder.  The examiner should also opine on the current degree of occupational and social functioning associated with this disorder.  The examiner must apply the DSM-IV criteria in evaluating the PTSD and provide a GAF score with an explanation of the significance of the score assigned.  The examiner should also explain the discrepancies between the December 2012 VA examination showing a GAF score of 48 and VA treatment records dated from November 2010 to June 2012 showing a GAF score ranging from 35 to 40.  A full rationale must be provided for all stated medical opinions.  If the examiner is not able to provide an opinion, he or she should explain why.

3. When the development requested has been completed, the AOJ must readjudicate the issue of entitlement to a rating higher than 70 percent for PTSD.  If the benefit sought is not fully granted, the Veteran and his representative must be furnished a Supplemental Statement of the Case.  The Veteran should be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, for example, may impact the determination made.  His failure to report for a VA medical examination may have the same impact.  38 C.F.R. § 3.655 (2016).  He is also advised that he has the right to submit additional evidence and argument concerning this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

